UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-8497 CALYPSO WIRELESS, INC. (Exact Name Of Registrant As Specified In Its Charter) Delaware 13-5671924 (State of Incorporation) (I.R.S. Employer Identification No.) 2500 N.W. 79th Ave., Suite 220, Doral, FL 33122 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (305) 477-8722 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx
